Spruance, J :
—We have listened to the argument upon this motion with a great deal of interest. As our minds are very clear, we do not think it necessary to delay announcing our judgment.
This indictment is in the language of the statute which is different from any of the statutes cited by counsel, in which it was necessary that particulars in the averment should be set forth. It is quite immaterial, if there was a bailment, and under our statute it is not essential to set forth the particular kind of conversion.
The indictment in this case is sufficient, and we decline to quash it.
*333(A further indictment against the above named defendant for a similar offense was returned by the grand jury endorsed on the back “true bill,” but the signature of the foreman of the grand jury was not endorsed thereon. The same counsel, representing the defendant, moved that the indictment be quashed because the signature of the foreman was not upon the back of the same.)
Richards, Attorney-General, contended that the signature of the foreman of the grand jury was not essential to the validity of the indictment, and cited in support of his contention the following authorities:
10 Ency. Pl. and Pr., 439 ; McGuffie vs. State, 17 Ga., 511; State vs. Creighton, 1 Nott and McCord, 256 ; Price vs. Commonwealth, 21 Grattan, 859 ; Frisbee vs. U. S., 157 U. S., 168.
Speuaktoe, J:
—It has been the rule from time immemorial that an indictment found by the grand jury has been signed by the foreman, and it is a good and safe rule. It is for us to consider whether an indictment which bears the endorsement thereon “ true bill” is sufficient. When the indictment is neither signed nor endorsed as a true bill or ignored, it might mean either. That is not the question before us, and it is unnecessary to pass upon it now. This indictment is endorsed “ true bill.” All it lacks is the signature of the foreman. But it was brought in by the grand jury, handed to the clerk, and by him handed to the Court. Was this bill the act of the grand jury? We hold that it was, and overrule the objection as to this point and sustain the indictment.